DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	
	Claims 1-3, 5, 7-13 and 16-19 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance: After a full review of the arguments presented in the Appeal brief and prior arguments, the examiner deemed that all pending claims are allowable.
	As per independent claim 1, the claim pertains to a method for key phrase rule generation for key phrase extraction where a set of key phrases are extracted and a part of speech pattern is identified for each key phrase and based on number of occurrences, a subset of generated part of speech patterns is selected and used for extracting additional key phrases from additional documents. The claim limitation pertaining to “generating, by the processor, a filter set of key phrases which do not indicate a topic of any document in the corpus sample by: for each part-of-speech pattern from the subset of generated part-of-speech patterns, generating at least one generated key phrase from the corpus sample, wherein each generated key phrase comprises at least a plurality of consecutive words from the text of at least one document of the corpus sample, and each generated key phrase comprises a part-of-speech pattern from the subset of generated part-of-speech patterns; and for each generated key phrase, adding, by the processor, the generated key phrase to the filter set if: the generated key phrase appears in the corpus sample more than a second predetermined amount of times, and the generated key phrase does not appear in the plurality of identified key phrases, and removing, by the processor, the generated key phrase from the set of at least one generated key phrase if the generated key phrase was added to the filter set of key phrases” is not explicitly taught by the prior art of record. Sekine discloses a natural language processing apparatus that includes a result acquisition unit that acquires a plurality of analysis results indicating parts of speech of morphemes contained in one or more common sentences from a plurality of types of morphological analyzers, a pattern acquisition unit that detects a common segmentation point in the plurality of analysis results, extracts one or more parts of speech corresponding to a character string segmented at the common segmentation point from each of the analysis results, and acquires a set of the parts of speech as a part-of-speech differing pattern, and a candidate specifying unit that extracts the part-of-speech differing pattern with the number of appearances being equal to or less than a predetermined threshold and specifies the character string corresponding to the extracted part-of-speech differing pattern as a character string containing a candidate for an unknown word (Sekine; Abstract). However, Sekine fails to teach “generating, by the processor, a filter set of key phrases which do not indicate a topic of any document in the corpus sample by…”. Feldman is combined to cure the deficiencies of Sekine. Feldman teaches a document mining method includes automatically parsing each sentence of a corpus of documents into constituents. If some of the constituents correspond to entities from a list of recognized entity types, a relation between those entities, the relation including the entities and a link between them, is automatically identified. If the relation is identified in a predetermined number of sentences of the corpus, a relation extraction rule is automatically created. The relation extraction rule is applicable to a document to enable automatic retrieval of information that corresponds to the relation from that document (Feldman; Abstract). However, Feldman fails to mention the generation of a filter set of key phrases. For these reasons, the cited prior art of Sekine and Feldman, alone or in combination do not fairly teach the claimed combination of features. Therefore, claims 1-3, 5 and 7-11 are deemed allowable over the cited prior art.
	As per independent claim 12, the claim pertains to a system which is similar to claim 1, and therefore is deemed allowable for the same reasons. Therefore, claims 12-13 and 16-17 are deemed allowable over the cited prior art.

	As per independent claim 18, the claim pertains to a method which is similar to claim 1, and therefore is deemed allowable for the same reasons. Therefore, claims 18-19 are deemed allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
	Nauze (US PG Pub 20160132484) which discloses a method of automatically generating a lemma dictionary from a web resource may include extracting a plurality of tokens from text-based documents within the web resource, and generating a plurality of N-grams from the plurality of tokens. The method may additionally include receiving one or more filter definitions that identify valid N-grams, and filtering the plurality of N-grams using the one or more filter definitions to generate a lemma dictionary. The method may further include generating an ontology that comprises the lemma dictionary (Nauze; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658